Title: To James Madison from Hanson Kelly, 8 January 1814 (Abstract)
From: Kelly, Hanson
To: Madison, James


        § From Hanson Kelly. 8 January 1814, Wilmington, N.C. “Your Petitioner respectfully represents, That he has carried on an extensive business as a Merchant, and has at this time in various places accounts to a very Considerable amount unsettled. The Variety of business in which your Petitioner has been engaged has therefor prevented him from having them Settled. Business being now at a Stand in Consequence of the Embargo, Your Petitioner is desirous of Seizing the Opportunity of Settling his Various Concerns. Your Petitioner States that he has unsettled accounts to a large amount in the Havanna, which Cannot be properly settled by any other person than himself or John Austin, That his business at this place and having also a Family, would render it extremely inconvenient as well as disagreeable to him to go himself, that a business in which he feels so great an interest, he is anxious to have settled. As in the event of Said Austin’s death, Your Petitioner himself might not be able to have it adjusted. As he can at this time obtain the Services of Said Austin, he prays your Excellency to grant to the said John Austin permission to go by the first Opportunity to the Havanna to settle the business of your Petitioner.”
      